
	

116 SRES 283 ATS: Expressing support for the designation of 2019 as the “International Year of the Periodic Table of Chemical Elements”.
U.S. Senate
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 283
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2019
			Mr. Coons (for himself, Mrs. Capito, Mr. Peters, and Mr. Daines) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of 2019 as the International Year of the Periodic Table of Chemical Elements.
	
	
 Whereas, on December 20, 2017, the United Nations General Assembly designated 2019 as the International Year of the Periodic Table of Chemical Elements (referred to in this preamble as the International Year of the Periodic Table), recognizing that— (1)the development of the periodic table was one of the most significant achievements in science; and
 (2)the periodic table is a uniting scientific concept with broad applications and implications in astronomy, chemistry, physics, biology, and other natural sciences;
 Whereas the International Year of the Periodic Table will coincide with the 150th anniversary of the development of the periodic table by Dmitri Mendeleev in 1869;
 Whereas the periodic table is a unique tool enabling scientists to predict the appearance and properties of matter on Earth and in the universe;
 Whereas the International Year of the Periodic Table provides an opportunity to educate the public about the ways in which chemical elements can help to address challenges relating to water, food, health, security, and energy throughout the world;
 Whereas it is critical that the brightest young minds continue to be attracted to chemistry and other branches of science in order to ensure the development of the next generation of scientists, engineers, and innovators;
 Whereas the American Chemical Society, founded in 1876 and chartered by Congress in 1938, is committed to—
 (1)improving the lives of people through the transforming power of chemistry; and
 (2)advancing the broader chemistry enterprise and the practitioners of that enterprise for the benefit of Earth and people around the world; and
 Whereas the American Chemical Society and other chemical societies and associations around the world are encouraging the members of those societies and associations to work with colleagues to organize outreach activities that will instill public appreciation of—
 (1)the periodic table; and (2)the contributions of the periodic table to the betterment of life on Earth: Now, therefore, be it
			
	
 That the Senate— (1)recognizes and applauds the United Nations for proclaiming 2019 as the International Year of the Periodic Table of Chemical Elements (referred to in this resolution as the International Year of the Periodic Table); and
 (2)commends the global community of chemists for their efforts— (A)to advance the field of chemistry;
 (B)to recognize the International Year of the Periodic Table; and (C)to participate in events marking the International Year of the Periodic Table as—
 (i)an important scientific milestone; and (ii)a global celebration.
					
